DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Interviews
Applicant’s representative, Mr. Raffi Gostanian, and examiner agreed to conduct an interview on 9/20/2022 before issuing an office action in response to RCE filed on 8/14/2022. The interview did not materialize. It was also noted that another interview was agreed on by both parties to be conducted on 7/12/2022, in response to after-final amendment filed 7/3/2022 (and before the filing of said RCE). That interview also did not materialize.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 18, “the plurality of recipient loudspeaker assemblies” lack clear antecedent basis. The office suggests to change the phrase to –a plurality of recipient loudspeaker assemblies among the plurality of loudspeaker assemblies--.
Regarding claim 1, at the end of the claim, “a same channel of sound masking” is not consistent with previous term. The office suggests to change the phrase to –a same channel of sound masking signal--. See lines 3-4.
Regarding claim 1, lines 27-30, “an input network component” is recited and its function is defined. It is unclear what “adjacent loudspeakers of the plurality loudspeaker assemblies” are since “loudspeakers” have not been recited/defined before. To be consistent, the office suggests to change “adjacent loudspeakers of” to –adjacent loudspeaker assemblies of each of--.
Regarding claim 1, limitation “a plurality of loudspeaker assemblies, coupled to one or more sources of an electrical sound masking signal” is recited lines 5-6, and limitation “and wherein the plurality of loudspeaker assemblies are further coupled to the masking signal generator to receive the electrical sound masking signal” is recited on lines 9-11. It appears that the plurality of loudspeaker assemblies coupled to both “one or more sources of an electrical sound masking signal” and “the masking signal generator”. Fig. 4a of instant application illustrates that the plurality of loudspeaker assemblies couple to masking signal generator only. The office suggests to change the limitation “one or more sources of” on line 5 to –the masking signal generator to receive—and delete the limitation “and wherein the plurality … electrical sound masking signal,” on lines 9-11.

Allowable Subject Matter
Claims 1-3, 5, 6, 9, 10, 13, 14 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654